DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Non-Final office action in response to an election of claims 7-15 drawn to an apparatus was mailed on 8/27/2021. The Non-Final office action included interpretation of claim limitations “plasma generating module”, “support module”, “first gas providing unit”, “second gas providing unit” and “gas injection member” according to 35 U.S.C. 112(f). The office action indicated how these limitations were interpreted. The claim interpretation is being followed in this office action. Claims 7-15 are being examined.

Response to Amendment and arguments
	Applicant argues that Kim and Wang each fail to disclose, teach, or suggest a showerhead comprising a heater installed therein.
	In response it is noted that as discussed in the body of the rejection Kim discloses temperature control of showerhead (Page 15). This points to having a heater directly or indirectly. Similarly, Wang discloses temperature control of showerhead either by direct heating through gas delivery plate (520) or controlling the substrate height. Additionally, control of showerhead by direct heater is disclosed extensively. For example, Ingle (US 20140099794) and Lubomirsky (US 20140227881) disclose apparatus similar to the applicant and disclose heating element (Fig 3B 351).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2019-107728).
Regarding Claim 7: Kim teach an apparatus for processing a substrate (Fig. 3), comprising: 
th full paragraph, of English Machine Translation, attached) for providing a first gas (NF3) to the plasma generating region, the plasma generating module using the first gas to generate plasma in the plasma generating region (page 11, 3rd full paragraph); 
a process region (disposed below showerhead 70 – Fig. 3) separated from the plasma generating region and where the substrate 40 (placed on chuck 20) is processed (Fig. 3); 
a support module 20 (chuck – page 12, 3rd full paragraph) arranged in the process region to support the substrate; and 
a second gas providing unit 70 (showerhead – Fig. 3 and page 12, 6th full paragraph) for providing a second gas to the process region (through path 74 – Fig. 3 and paragraph linking pages 12 and 13) without passing through the plasma generating region (page 13, 2nd full paragraph) during a first period before the plasma is generated by the plasma generating module (step S140 – Fig. 8 and page 19, top paragraph), during a processing period of processing the substrate using the plasma generated by the plasma generating module (step 150 – Fig. 8 and page 19, 2nd full paragraph). 
Kim disclose temperature control of showerhead (page 15, 1st paragraph) implying a heater. It is also noted that direct heating of showerhead was well known in the art. As noted above, for example Ingle (US 20140099794) and Lubomirsky (US 20140227881) disclose apparatus similar to the applicant’s and disclose heating element (Fig 3B 351).
Kim do not explicitly teach Second gas (hydrogen containing gas) is supplied during a second period after the processing of the substrate is finished.
Kim is discussed above. Kim teach that the apparatus can have hydrogen-containing gas on-and- off to change at least a portion of the silicon oxide to ammonium hexafluorosilicate while nd full paragraph). Kim additionally teach that the hydrogen-containing gas is supplied at predetermined intervals in an on-and-off manner to form ammonium hexafluorosilicate (NH4) 2SiF6) while changing at least a part of the silicon oxide to ammonium hexafluorosilicate, and removing the ammonium hexafluorosilicate through the heat treatment (paragraph linking pages 13, 14 of the specification). Kim further teach that as a method of simultaneously controlling the supply / cutoff time of the fluorine-containing gas and the hydrogen-containing gas in the plasma-on state, the supply time (T1) is controlled within 5 seconds to select the etch selectivity ratio of silicon oxide and silicon nitride Can be improved (page 16, last paragraph).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the time of supply of second gas (hydrogen containing gas) in view of teaching by Kim to enable etch/remove with high selectivity (e.g. page 16, last paragraph and whole document – Kim).
Further claim limitations “during a first period before the plasma is generated by the plasma generating module, during a processing period of processing the substrate using the plasma generated by the plasma generating module, and during a second period after the processing of the substrate is finished”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 9: Kim teach the substrate 40 comprises silicon oxide that can be selectively etched (page 12, 1st paragraph and page 20, 4th paragraph).
Further, claim limitation “wherein the substrate comprises a silicon layer and an oxide layer” pertains to the material or article worked upon by the apparatus and does not impart patentability to the claimed limitation [MPEP 2115]. 
Furthermore, claim limitation “wherein the silicon layer is selectively removed compared to the oxide layer by the generated plasma” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above).
Regarding Claim 10: Kim teach all limitations of the claim including that supply of second (hydrogen-containing) gas is controlled in regard to process step being performed and duration of supply of the second gas (e.g. page 13, 2nd full paragraph, and page 14, 3rd and 4th full paragraphs and page 16, 4th and 6th full paragraphs), but do not explicitly teach a flow rate of the second gas provided by the second gas providing unit is constant during the first period before the plasma is generated, during the processing period of processing the substrate using the plasma generated by the plasma generating module, and during the second period after the processing of the substrate is finished.
However, claim limitation “a flow rate of the second gas provided by the second gas providing unit is constant during the first period before the plasma is generated, during the processing period of processing the substrate using the plasma generated by the plasma 

Regarding Claim 11: Kim teach the plasma generating module generates the plasma by a capacitively coupled plasma (CCP) method (comprising parallel eelctrodes60, 70 between which RF power 50 is applied (Fig. 3 and page 18, last para.).
Regarding Claim 12: Kim teach the gas injection member 70 is a showerhead (page 12, 6th paragraph). Kim further teach that gas injection member (showerhead 70) can be maintained at temperature of 100 to 200 degrees (page 15, 1st paragraph), and temperature of support module 20 (chuck) can be maintained at 80-120 degrees (page 15, 1st paragraph){wherein both temperatures have somewhat similar temperatures, viz. 100-200 degrees..
Further, claim limitation “wherein a temperature of the gas injection member and a temperature of the support module are the same during the processing period of processing the substrate” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation, considering that Kim teach that temperatures of both the chuck (support member) and gas injection member (showerhead) are controllable (relevant case law already cited above under claim 1).

st paragraph} [which meets the claimed temperature of 100 degrees C or higher] during the processing period of processing the substrate.
Further, claim limitation “the temperature of the support module is 1000C or higher during the processing period of processing the substrate”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation, considering that Kim teach that temperature of the chuck (support member) is controllable (relevant case law already cited above under claim 1).

Regarding Claim 14: Kim teach an apparatus for processing a substrate, comprising: 
a plasma generating region (where plasma is formed, an electrode 60 connected to RF power 50, and a first gas providing unit 62 (first supply path – page 12, 5th full paragraph, of English Machine Translation, attached) for providing a first gas (NF3) to the plasma generating region, the plasma generating module using the first gas to generate plasma in the plasma generating region (page 11, 3rd full paragraph of English Machine Translation); 
a process region (disposed below showerhead 70 – Fig. 3) separated from the plasma generating region and where the substrate 40 (placed on chuck 20) is processed (Fig. 3); 
a support module 20 (chuck – page 12, 3rd full paragraph) arranged in the process region to support the substrate; and 
a first gas providing unit (at 62 – Fig. 3) for providing a fluorine-based gas for generating plasma in the plasma generating region (page 12, 6th paragraph); and 
th paragraph) for providing a hydrogen-based gas to the process region without passing through the plasma generating region (page 12, paragraph linking pages 12 and 13); 
wherein a substrate 40 including a silicon oxide layer (page 12, 2nd paragraph) and an oxide layer is placed on the support module 20, 
wherein the second gas providing unit 70, 72 provides the hydrogen-based gas to the process region to form the process region in a hydrogen atmosphere (page 12, paragraph linking pages 12 and 13); 
wherein the first gas providing unit 62 provides the fluorine-based gas to the plasma generating region to generate the plasma (page 12, 5th and 6th paragraphs), and 
wherein the generated plasma is provided to the process region, so that the silicon oxide layer is selectively removed (page 13, 3rd full paragraph) compared to the oxide layer.
Kim teach the substrate includes a silicon oxide layer but do not explicitly teach the substrate includes a silicon layer and an oxide layer.
Further, Kim teach a silicon oxide layer is selectively removed but do not explicitly teach the silicon layer is selectively removed compared to the oxide layer.
However claim limitation “the substrate including a silicon layer and an oxide layer” pertains to the material or article worked upon by the apparatus and does not impart patentability to the claimed limitation [MPEP 2115]. 
Furthermore, claim limitation “so that the silicon layer is selectively removed compared to the oxide layer” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above under claim 1).

Kim is discussed above.
Kim teach that the apparatus can have hydrogen-containing gas on-and- off to change at least a portion of the silicon oxide to ammonium hexafluorosilicate while inhibiting the silicon nitride from changing to ammonium hexafluorosilicate ((NH4) 2SiF6){page 13, 2nd full paragraph). Kim additionally teach that the hydrogen-containing gas is supplied at predetermined intervals in an on-and-off manner to form ammonium hexafluorosilicate (NH4) 2SiF6) while changing at least a part of the silicon oxide to ammonium hexafluorosilicate, and removing the ammonium hexafluorosilicate through the heat treatment (paragraph linking pages 13, 14 of the specification). Kim further teach that as a method of simultaneously controlling the supply / cutoff time of the fluorine-containing gas and the hydrogen-containing gas in the plasma-on state, the supply time (T1) is controlled within 5 seconds to select the etch selectivity ratio of silicon oxide and silicon nitride Can be improved (page 16, last paragraph).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the time of supply of second gas (hydrogen containing gas) in view of teaching by Kim to enable etch/remove with high selectivity (e.g. page 16, last paragraph and whole document – Kim).

.

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  (2014/0262038){hereinafter Wang}.
Regarding Claim 7: Wang teach an apparatus for processing a substrate, comprising: 
a plasma generating module including a plasma generating region 681 (second chamber region – Fig. 6 and 0109) and a first gas providing unit 690 (gas distribution system - via gas line 676 – 0111) for providing a first gas (NF3 – 0155, 0178) to the plasma generating region, the plasma generating module using the first gas to generate plasma in the plasma generating region (0110); 
a process region 684 (first chamber region – Fig. 6 and 0107) separated from the plasma generating region and where substrate 602 (0105) is processed; 
a support module 605 (chuck – 0105) arranged in the process region to support the substrate 602; and 
a second gas providing unit 625 (first showerhead – Fig. 6 and 0107) for providing a second gas (NH3 – 0155) gas to the process region (684) without passing through the plasma generating region (0034), during a processing period of processing the substrate using the plasma generated by the plasma generating module (0155-0159, 0162-0168). Wang also teach the apparatus may include system controllers for providing precursors and instructions for 
Wang discloses temperature control of showerhead either by direct heating through gas delivery plate (520) or controlling the substrate height. Additionally, control of showerhead by direct heater is disclosed extensively. For example Ingle (US 20140099794) and Lubomirsky (US 20140227881) disclose apparatus similar to the applicant and disclose heating element (Fig 3B 351).
Wang do not explicitly teach the second gas is provided during a first period before the plasma is generated by the plasma generating module; and
during a second period after the processing of the substrate is finished.
However, as described above Wang teach the apparatus may include system controllers for providing precursors and instructions for performing a variety of processing operations (0074), and the system controller may also be configured to provide instructions to a gas delivery system, and may provide instructions for flowing precursors into the processing chambers (0151, 0186).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the period of supply of second gas with respect to duration of plasma and the processing of the substrate in view of teaching by Wang to enable flow gases into the process region as per desired process to be performed.
Further, claim limitation “the second gas is provided during a first period before the plasma is generated by the plasma generating module; and during a second period after the processing of the substrate is finished” is a functional limitation and since the structure of prior 

Regarding Claim 8: Wang teach the first gas (supplied through 676 – Fig. 6) is a fluorine-based gas (NF3 – 0034), and the second gas is a hydrogen-based gas (NH3 – 0034).
Regarding Claim 9: Wang teach the substrate comprises a silicon layer and an oxide layer, and wherein the silicon layer is selectively removed compared to the oxide layer by the generated plasma (0024).
Further, claim limitation “wherein the substrate comprises a silicon layer and an oxide layer” pertains to the material or article worked upon by the apparatus and does not impart patentability to the claimed limitation [MPEP 2115]. 
Furthermore, claim limitation “wherein the silicon layer is selectively removed compared to the oxide layer by the generated plasma” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Regarding Claim 10: Wang teach all limitations of the claim including system controllers for providing precursors and instructions for performing a variety of processing operations (0074), and the system controller may also be configured to provide instructions to a gas delivery system, and may provide instructions for flowing precursors into the processing chambers (0151, 0186).

However, claim limitation “a flow rate of the second gas provided by the second gas providing unit is constant during the first period before the plasma is generated, during the processing period of processing the substrate using the plasma generated by the plasma generating module, and during the second period after the processing of the substrate is finished” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Regarding Claim 11: Wang teach the plasma generating module generates the plasma by a capacitively coupled plasma (CCP) method (0105).
Regarding Claim 12: Wang teach second gas supply unit 625 comprising a gas injection member (first showerhead – 0107) for providing gas to process region 684, and wherein a temperature of the a temperature of the support module are the same during the processing period of processing the substrate.
Wang do not explicitly teach a temperature of the gas injection module and a temperature of the support module are the same during the processing period of processing the substrate.
Wang however teach support module 650 is movable so as to control heat transfer between the gas injection member (showerhead 625) and the support module 650 (0112).

Further, claim limitation “a temperature of the gas injection module and a temperature of the support module are the same during the processing period of processing the substrate” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Regarding Claim 13: Wang teach the support module may be heated by a resistive heater or other means (0103) and that etch process may be performed at a temperature of 90-110 degrees C (0112).
Further, claim limitation “the temperature of the support module is 1000C or higher during the processing period of processing the substrate”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation, considering that Kim teach that temperature of the chuck (support member) is controllable (relevant case law already cited above under claim 1).

Regarding Claim 14: Wang teach n apparatus for processing a substrate, comprising: 
a plasma generating region 681 (second chamber region – Fig. 6 and 0109); 
a process region 684 (first chamber region – Fig. 6 and 0107) separated from the plasma generating region; 
rd full paragraph) arranged in the process region to support the substrate; 
a first gas providing unit 690 (gas distribution system for providing fluorine-based gas NF3 - via gas line 676 – 0111) for generating plasma in the plasma generating region; and 
a second gas providing unit 625 (first showerhead – Fig. 6 and 0107) for providing a second gas (NH3 – 0155) gas to the process region (684) without passing through the plasma generating region (0034), 
wherein a substrate including a silicon layer and an oxide layer is placed on the support module (e.g. 0026), 
wherein the second gas providing unit provides the hydrogen-based gas (NH3 – 0155) to the process region to form the process region in a hydrogen atmosphere, 
wherein the first gas providing unit provides the fluorine-based gas to the plasma generating region to generate the plasma (0111), and 
wherein the generated plasma is provided to the process region, so that the silicon layer is selectively removed compared to the oxide layer (e.g. at least 0066).
However claim limitation “the substrate including a silicon layer and an oxide layer” pertains to the material or article worked upon by the apparatus and does not impart patentability to the claimed limitation [MPEP 2115]. 
Furthermore, claim limitation “so that the silicon layer is selectively removed compared to the oxide layer” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above under claim 1).


Wang is discussed above.
Wang teach the apparatus may include system controllers for providing precursors and instructions for performing a variety of processing operations (0074), and the system controller may also be configured to provide instructions to a gas delivery system, and may provide instructions for flowing precursors into the processing chambers (0151, 0186).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the time of supply of second gas (hydrogen containing gas) with respect to plasma generation and processing period in view of teaching by Wang to enable etch/remove with higher selectivity).
Further claim limitations “the second gas providing unit provides the hydrogen-based gas to the process region during a period of selectively removing the silicon layer, and a predetermined period after removing the silicon layer”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation (relevant case law already cited above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyoshi et al (US 2020/0006079) teach a plasma apparatus wherein hydrogen-containing gas (Hydrogen) is supplied before plasma is generated, during plasma generation and after plasma generation (as seen from Fig. 10 and at least 0105 - 0109) to achieve a desired amount of etching (0111). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716